DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 6/07/2021, which are in response to USPTO Office Action mailed 3/11/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE NON-FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAHU et al. (US PGPUBN No. 2016/0034707; Pub. Date: Feb. 4, 2016) in view of El-Khoury et al. (US PGPUB No. 2016/0364591; Pub. Date: Dec. 15, 2016) and Ibrahimbegovic et al. (US PGPUB No. 2013/0001291; Pub. Date: Jan. 3, 2013).


Regarding independent claim 1,
	SAHU discloses a terminal device, comprising: circuitry configured to transmit a captured image to a search device, which is configured to search for and acquire link information associated with the captured image; See Paragraph [0184], (Disclosing a method of authentication via wearable device, i.e. a terminal device, wherein the wearable device obtains face information of a user by using a camera arranged at the wearable device.). See Paragraph [0185], (The wearable device searches for user information in memory, i.e. a search device, based on the face image obtained by the camera, i.e. search for and acquire link information associated with the captured image.).
receive, from the search device, the acquired link information, which is transmitted from the search device in response to transmitting the captured image to the search device; See Paragraph [0185], (The wearable device searches a memory, i.e. the search device, for user information in memory which matches the received image.). See Paragraph [0187], (The wearable device then compares facial characteristic data stored in memory with the received face image, i.e. receiving link information (e.g. the stored data).).
determine whether authenticated authentication information is stored in a the predetermined storage area corresponding to the received link information by accessing the predetermined storage area corresponding to the received link information; See Paragraph [0099], (The wearable device authenticates the user based on obtained user information by comparing user information with pre-registered information.). See Paragraph [0188], (The wearable device determines that the user is 
and permit access to predetermined information in response to determining that the authenticated authentication information is stored in the predetermined storage area. See Paragraph [0188], (The wearable device determines that the user is authenticated based on the comparison of received image data and stored pre-registration information corresponding with authentication data for the user.). See FIG. 1, (The wearable device 10 may encrypt and/or decrypt content for consumption by the user following authentication, i.e. permitting access to information in response to determining that authenticated authentication information is stored in the predetermined storage area (e.g. a successful authentication by the wearable device).)
SAHU does not disclose the step wherein and in response to determining that the authenticated authentication information is not stored in the predetermined storage area, display an input screen for allowing a user to input a value,
El-Khoury discloses the step wherein and in response to determining that the authenticated authentication information is not stored in the predetermined storage area, display an input screen for allowing a user to input a value, See FIG. 5 and Paragraph [0045], (Disclosing a method for providing access to secure functions of a client device based via biometric authentication. The method comprises step 535 wherein if a first step of authentication is not passed, i.e. authentication information is 
SAHU and El-Koury are analogous art because they are in the same field of endeavor, secure platform authentication. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SAHU to include the method of performing a secondary authentication in response to an authentication failure as disclosed by El-Koury. Doing so would allow users to obtain access to a piece of content via a backup or secondary authentication by providing a PIN identifier, thereby ensuring that users can access their desired content.
SAHU-El-Koury does not disclose the step and when an input value input in accordance with the input screen matches a predetermined value, store the input value as the authenticated authentication information in the predetermined storage area and permit access to the predetermined information associated with the input value, 
wherein the predetermined information includes an access destination indicated by the link information.
Ibrahimbegovic discloses the step and when an input value input in accordance with the input screen matches a predetermined value, store the input value as the authenticated authentication information in the predetermined storage area and permit access to the predetermined information associated with the input value, See FIG. 6, (Illustrating a method 600 of processing a request for information comprising step 606 of verifying a user PIN. If the user PIN is correct (step 608) the method continues to the step of finding response data (step 610).)
See Paragraph [0068], (The Certificate Authority (CA) mechanism generates and stores a mapping to the response data between the user PIN and response data in a storage medium, i.e. when an input value matches a predetermined value it is stored as authenticated authentication information in a predetermined storage area.). See FIG. 4 and Paragraph [0070], (A QR code is generated that comprises a user PIN 404, in this case the text "X23A" and an authentication mark 406 "verisign.com" wherein the QR code points to the webpage "verisign.com", i.e. the QR code permits access to the predetermined information associated with the input value.)
wherein the predetermined information includes an access destination indicated by the link information. See FIG. 4 and Paragraph [0070], (A QR code is generated that comprises a user PIN 404, in this case the text "X23A" and an authentication mark 406 "verisign.com" wherein the QR code points to the webpage "verisign.com", i.e. the QR code corresponds to the mapping between the user PIN and the access destination indicated by link information (e.g. the webpage information included in the stored QR code).)
SAHU, El-Koury and Ibrahimbegovic are analogous art because they are in the same field of endeavor, secure platform authentication. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SAHU-El-Koury to include the method of generating and storing QR codes that connect specific users to a specific piece of content as disclosed by Ibrahimbegovic. Paragraph [0069] of Ibrahimbegovic discloses that the CA is capable of identifying impostors that have tampered with a QR code through the use of the PIN that corresponds to each QR code, thus preserving the integrity of the content via its associated PIN.

Regarding dependent claim 3,
As discussed above with claim 1, SAHU- El-Koury-Ibrahimbegovic discloses all of the limitations.
SAHU further discloses disclose the step wherein the circuitry is further configured to permit access to the predetermined information depending on the authenticated authentication information.  See Paragraph [0188], (The wearable device determines that the user is authenticated based on the comparison of received image data and stored pre-registration information corresponding with authentication data for the user.). See FIG. 1, (The wearable device 10 may encrypt and/or decrypt content for consumption by the user following authentication, i.e. permitting access to information in response to determining that authenticated authentication information is stored in the predetermined storage area (e.g. a successful authentication by the wearable device).).





Regarding dependent claim 8,
	As discussed above with claim 1, SAHU- El-Koury-Ibrahimbegovic discloses all of the limitations.
	SAHU further discloses the step wherein the circuitry is further configured to perform communication via a network, and the circuitry is further configured to load a program distributed via the network, to perform the authentication and the permitting of access. See FIG. 26, (Wearable device 10 communicates with external device(s) 30 in order to obtain content from a server 2610, i.e. performing communication via network.). See Paragraph FIG. 2A and [0188], (A pop-up window may be displayed on the wearable device which indicates that user authentication has been completed, i.e. the authentication and subsequent pop-up are a program for performing authentication and permission of access distributed by the network. Note FIG. 2A wherein the wearable device and user communicate with external device 30 in order to obtain access to content 31, i.e. permission of access.). See Paragraph [0514], (Communication may be achieved via short-range communication units including a wireless local area network (WLAN), i.e. programs and program functionality may be distributed via network.).

Regarding independent claim 9,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.


Regarding independent claim 10,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 11,
As discussed above with claim 10, SAHU- El-Koury-Ibrahimbegovic discloses all of the limitations.
SAHU further discloses the step wherein the search device includes a memory storing link information in association with image data. See Paragraph [0185], (Memory 11 stores a plurality of pieces of information corresponding with face image data. Note [0186] wherein facial characteristics such as positions of eyes, nose, mouth and distance among eyes are characteristics that may be analyzed to determine authentication information.).

Regarding dependent claim 12,
As discussed above with claim 10, SAHU- El-Koury-Ibrahimbegovic discloses all of the limitations.
	Ibrahimbegovic further discloses the step wherein the authenticated authentication information comprises a plurality of PINs of different values, which associated with a plurality of predetermined information, respectively. See Paragraph [0068], (The CA maps and stores a one-to-one relationship between a PIN and an identifier corresponding to a same piece of response data as part of generating resolution data.). Therefore, the storage device is populated with a plurality of one-to-one mappings having a PIN and an identifier, i.e a plurality of PINs of different values 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAHU in view of El-Khoury and Ibrahimbegovic as applied to claim 1 above, and further in view of GE et al. (US PGPUB No. 2018/0053006; Pub. Date; Feb. 22, 2018).
Regarding dependent claim 7,
	As discussed above with claim 2, SAHU-El-Koury-Ibrahimbegovic discloses all of the limitations.
	SAHU-El-Koury-Ibrahimbegovic does not disclose the step wherein the circuitry is further configured to, in response to determination that the authenticated authentication information is not stored in the predetermined storage area, access an access destination determined in advance,
	and display the input screen in accordance with notice from the access destination.  
	GE discloses the step wherein the circuitry is further configured to, in response to determination that the authenticated authentication information is not stored in the predetermined storage area, access an access destination determined in advance, See Paragraph [0114], (If a detected input operation by a user device is different from a pre-stored decryption/unhiding operation, the operation does not succeed and the user is notified to provide a valid input to the operation, i.e. the notification is an access destination.). The examiner notes that Page 10, Paragraph 2 of Applicant's specification defines an "access destination" as a URL that is accessed by a terminal device, in this case an error notification or page. GE discloses providing an on-
	and display the input screen in accordance with notice from the access destination.  See Paragraph [0114], (If a detected input operation by a user device is different from a pre-stored decryption/unhiding operation, the operation does not succeed and the user is notified to provide a valid input to the operation, i.e. the notification is accompanied by an element for repeating the step of providing input, i.e. an input screen in accordance with notice from the authentication failure notification, i.e. the access destination.).
SAHU, El-Koury, Ibrahimbegovic and GE are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SAHU-El-Koury-Ibrahimbegovic to include the hide/unhide operations and interfaces disclosed by GE. The improvement would be the delivery of relevant content to users that have appropriate access to via specific inputs.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAHU in view of El-Koury and Ibrahimbegovic as applied to claim 1 above, and further in view of Evoy et al. (US PGPUB No. 2003/0053662; Pub. Date: Mar. 20, 2003).
Regarding dependent claim 5,
As discussed above with claim 1, SAHU-El-Koury-Ibrahimbegovic discloses all of the limitations.
SAHU-El-Koury-Ibrahimbegovic does not disclose the step wherein the circuitry is further configured to, in response to receiving, the link information transmitted from the search device in accordance with the captured image obtained by imaging a disabling photographic subject, disable authentication of the authenticated authentication information stored in the predetermined storage area and associated with the disabling photographic subject in advance.  
Evoy discloses the step wherein the circuitry is further configured to, in response to receiving, the link information transmitted from the search device in accordance with the captured image obtained by imaging a disabling photographic subject, disable authentication of the authenticated authentication information stored in the predetermined storage area and associated with the disabling photographic subject in advance. See Paragraph [0017], (Disclosing a security method using a multimedia data object for user identification. A user provides video image input corresponding to user identity data using a client device, i.e. a search device transmitting information. The video image input is transformed to create a digital representation of the user video image corresponding to user identity data, i.e. link information. A comparator determines a degree of difference between the user input video image and a user identity data stored in memory. In the case of an identity mismatch, the system may disable the image input device, i.e. disabling authentication of the user identity data in storage in response to a mismatch from the user input image.). The examiner notes the broadest, reasonable interpretation of a "disabling photographic subject" includes an image that would result in an authentication failure or disabling of inputs such as the method disclosed in Paragraph [0017] of Evoy where an authentication failure disables the image input based on an invalid image input, i.e. a "disabling photographic subject".
SAHU, El-Koury, Ibrahimbegovic and Evoy are analogous art because they are in the same field of endeavor, authentication systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SAHU-El-Koury-Ibrahimbegovic to include the method of disabling input in response to an identity mismatch as described in Evoy. The improvement would be the enhanced security features that disable input or even the entire device in response to repeated attempts to enter a device using incorrect information, even further providing the mismatching input to a monitoring station for further determination.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAHU in view of El-Koury and Ibrahimbegovic as applied to claim 1 above, and further in view of Vridhachalam et al. (US PGPUB No. 2017/0352028; Pub. Date; Dec. 7, 2017).
Regarding dependent claim 6,
As discussed above with claim 1, SAHU-El-Koury-Ibrahimbegovic discloses all of the limitations.
SAHU-El-Koury-Ibrahimbegovic does not disclose the step wherein the circuitry is further configured to, in response to determining that the authenticated authentication information is stored in the predetermined storage area, provide a designation screen for designating whether to disable authentication of the authenticated authentication information.  
Vridhachalam disclose the step wherein the circuitry is further configured to, in response to determining that the authenticated authentication information is stored in the predetermined storage area, provide a designation screen for designating whether to disable authentication of the authenticated authentication information. See Paragraph [0034], (Disclosing a method for determining authentication data. Users may be authenticated and enrolled in an access control app that includes steps for disabling or limiting access to an account or account functionality.). Note [0035] wherein each time a user logs in to use the access control app, i.e. a successful authentication means the authentication data provided by the user is valid and stored, they are presented with previous decisions used to limit or disable access to certain accounts or functionalities that may be further acted upon via toggle buttons, i.e. a designation screen for disabling accounts.)
SAHU, El-Koury, Ibrahimbegovic and Vridhachalam are analogous art because they are in the same field of endeavor, authentication systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SAHU-El-Koury-Ibrahimbegovic to include the method of disabling accounts and/or functionality as described by Vridhachalam. Doing so would allow users to delete information that they no longer require access to as well as limit functionality that might not be of interest. The resulting improvement would be both the act of providing ways to opt out or delete data as well as improve the user experience by allowing them to customize the features they want access to.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAHU in view of El-Koury and Ibrahimbegovic as applied to claim 12 above, and further in view of Collins et al. (US PGPUB No. 2016/0004880; Pub. Date: Jan. 7, 2016).
Regarding dependent claim 13,
As discussed above with claim 1, SAHU-El-Koury-Ibrahimbegovic discloses all of the limitations.
SAHU-El-Koury-Ibrahimbegovic does not disclose the step wherein at least two of the plurality of PINs of different values have different expiration dates.   
Collins discloses the step wherein at least two of the plurality of PINs of different values have different expiration dates. See Paragraph [0051], (Disclosing a system for storing a plurality of user PINs that expire after a period of time or be deactivated based on other criteria such as inactivity, user request, etc.). 
SAHU, El-Koury, Ibrahimbegovic and Collins are analogous art because they are in the same field of endeavor, authentication systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SAHU-El-Koury-Ibrahimbegovic to include the individual expiration dates for the plurality of PINS as disclosed by Collins. Doing so would allow the system to recover system resources by expiring PINs that have not been used in the allotted timeframe and/or other criteria such as lack of use or manually a user, providing a flexible means of protected access to the system via the timed authentication process.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAHU in view of El-Koury and Ibrahimbegovic as applied to claim 1 above, and further in view of Nordstrom et al. (US PGPUB No. 2016/0308858; Pub. Date: Oct. 20, 2016).
Regarding dependent claim 14,
	As discussed above with claim 1, SAHU-El-Koury-Ibrahimbegovic discloses all of the limitations.
SAHU-El-Koury-Ibrahimbegovic does not disclose the step wherein at least one of the plurality of PINs is deletable from the predetermined storage area.
Nordstrom discloses the step wherein at least one of the plurality of PINs is deletable from the predetermined storage area. See Paragraph [0132], (Disclosing a method for authenticating client devices wherein a client device may also scrub or overwrite PIN and/or other data blobs securely from memory using a SecureZeroMemory() function or other function, i.e. the one or more PINs are deletable from the predetermined storage area.)
SAHU, El-Koury, Ibrahimbegovic and Nordstrom are analogous art because they are in the same field of endeavor, authentication systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SAHU-El-Koury-Ibrahimbegovic to include the individual expiration dates disclosed by Nordstrom. Doing so would allow users to reclaim system memory by actively being able to delete PINs and/or other data from memory via simple function calls, thereby recovering system resources for further storage.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.
Applicant’s cancellation of claims 2 and 4 is acknowledged by the examiner. The corresponding rejections have been withdrawn.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159